DETAILED ACTION

This action is in response to the amendment filed on 01/20/2021
      Claims 1, 3-4, 7-15, 17-25 and 27-29 are pending.

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the Information Disclosure Statement submitted on 01/20/2021 has been considered by the examiner (see attached PTO-1449).


Response to Arguments


Claim Rejections 35 USC §102 & 103


Applicant's amendment filed 01/20/2021 have been fully considered but they are not persuasive. 

Applicant argues:
1. Page 7 
“Lefebvre does not specifically describe that the processing of slides can be improved by using two imaging modules of different types (e.g., a first imaging module for capturing a single scan with a slide scanner and a second imaging module for capturing multiple images via a digital microscope only when necessary) or that the second imaging module is directed to capture multiple images or captures multiple images that include images of a portion of the specimen to be taken at different focal distances to provide a z-stack of the portion of the specimen or a composite image of the portion of the specimens with a greater depth of field than the one image in a single plane captured by the 

Examiner’s response:
Lafebvre discloses in Pa0056 that one or more of the imagers may be dedicated to a specific imaging methods such as quick scan, 20x, 40x, z-stack, etc.
Thus, it is understood that at least some of the imagers will have different dedicated imaging methods.

2. Pages 8-9
“The Patent Office also quotes paragraph [0056]: "Imaging methods (quick-scan, 20x, 40x, z-stack, etc.) at imagers 308, 310, 312 can be pre-assigned to each slide according to a laboratory default or specific instructions from, for example, a pathologist. In the case of basket-grouped slides, in one embodiment, each of the slides would be assigned the same scanning method(s). Individual slides or the basket of slides may be assigned to one of imagers 308, 310, 312 based on the imagers availability or according to laboratory defined rules, such as dedicating one or more imagers to a specific scanning method (e.g., quick-scan, 20x, 40x or z-stack) or a plurality of methods." Paragraph [0056] specifically describes preassigning imaging methods at imagers 308, 310, 312 and that, where there is a basket of slides, each of the slides in the basket would be assigned the scanning method. This is not describing capturing multiple images by a second imaging module only in response to a request by a diagnostician or interpretation module for capturing multiple images in addition to the image 

Examiner’s response:
Additional mapping for the added language is shown below.


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9-12, 14, 15, 17, 19-22, 24, 25, 27 and 29 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Lefebvre (2014/0273086 A1)

























Note: 
The specific mention of the figure/passage in the reference is considered to be exemplary in nature and thus, applicant is invited to thoroughly review the entire references for any other teaching of the element in question.

Regarding the claim 1, Lefebvre teaches,
1.  An apparatus comprising: 
a first imaging module (230) comprising a slide scanner;  
(Lefebvre Pa0056, “Imaging methods (quick-scan, 20x, 40x, z-stack, etc.) at imagers 308, 310, 312 can be pre-assigned to each slide according to a laboratory default or specific instructions from, for example, a pathologist. In the case of basket grouped
slides, in one embodiment, each of the slides would be assigned the same scanning method(s). Individual slides or the basket of slides may be assigned to one of imagers 308, 310, 312 based on the imagers availability or according to laboratory defined rules, 
Note that an imager may be dedicated to a scanning method such as quick scan. 

a second imaging module (230) that is a different type of imaging module than the first imaging module, the second imaging module comprising a digital microscope;
(Lefebvre Pa0056, “Imaging methods (quick-scan, 20x, 40x, z-stack, etc.) at imagers 308, 310, 312 can be pre-assigned to each slide according to a laboratory default or specific instructions from, for example, a pathologist. In the case of basket grouped
slides, in one embodiment, each of the slides would be assigned the same scanning method(s). Individual slides or the basket of slides may be assigned to one of imagers 308, 310, 312 based on the imagers availability or according to laboratory defined rules, such as dedicating one or more imagers to a specific scanning method ( e.g., quick-scan, 20x, 40x or z-stack) or a plurality of methods.”

Pa0025 “Once the imager is available, the slide is transported to the imager (block 114) for imaging. At the imager, a digital image of the specimen is captured and stored in a computer memory. After a specimen, or group of specimens, is prepared for examination…)
Note that the imagers may be dedicated to a scanning method such as 40x which is understood as a microscope. 

a storage module (202);  
(Lefebvre Pa0036, “…If the desired imager is not available when the slide is otherwise ready for imaging, the slide is transported from staining module 210 and/or coverslipper module 227 along material path 203 to storage module 202 for storing until imager 230 is available.”)



an automated transport module (106); and 
(Lefebvre Pa0022, “…In one embodiment, processing includes staining the biological sample and applying a cover slip to the slide (block 104). Staining of the specimen may be optional. The slide having the specimen thereon is then transferred to a transport module (block 106).”

Lefebvre Pa0036, “…If the desired imager is not available when the slide is otherwise ready for imaging, the slide is transported from staining module 210 and/or coverslipper module 227 along material path 203 to storage module 202 for storing until imager 230 is available.”

Lefebvre Pa0037, “It is further contemplated that after a specimen is imaged by imager 230, the specimen slide may be transported along material path 205 to storage module 202. The slide may be stored in storage module 202 for future testing and/or examination.”

Lefebvre Pa0038, “…The system will then automatically retrieve the specimen from storage module 202 and transport it to imager 230 for further imaging as requested. The pathologist may receive the results the same day as the request, as opposed to current imaging systems which often process highest resolution and z-stacking images overnight.”

Lefebvre Pa0039, “Imager 230 may include one or more imagers…”)

a controller (400) operable to (1) direct transport of the at least one slide by the transport module into the first imaging module, 
(Lefebvre Pa0063, “a control system may be connected to each of strainer module 304, coverslipper module 306, imagers 308,310, 312, storage module 314 and transport module 302 that may be used to transport a slide between imagers and the modules. FIGS. 4-9 describe controller 400 connected to each of the noted modules and imagers. In such case, instructions regarding the transfer and a data link may be established 

Lefebvre Pa0075, “Conveyor402 transports a slide to imagers 308,310, 312.”
In Lefebvre, the slide is transported to any one of the three imagers.

(2) direct the first imaging module to capture only one image of an area of the at least one slide, 
(Lefebvre Pa0036, “For example, current commercially available slide imagers can perform a 20x magnification scan of a 15x 15 mm tissue in about 2 1/2 to 3 minutes. Higher resolution and z-stacking requirements can double that time. This equates to an imager throughput of from about 10-24 slides per hour. In contrast, up to about 500 slides per hour may be processed through the stainer/coverslipper modules.”

Lefebvre Pa0056, “Imaging methods (quick-scan, 20x, 40x, z-stack, etc.) at imagers 308, 310, 312 can be pre-assigned to each slide according to a laboratory default or specific instructions from, for example, a pathologist. In the case of basket grouped
slides, in one embodiment, each of the slides would be assigned the same scanning method(s). Individual slides or the basket of slides may be assigned to one of imagers 308, 310, 312 based on the imagers availability or according to laboratory defined rules, such as dedicating one or more imagers to a specific scanning method ( e.g., quick-scan, 20x, 40x or z-stack) or a plurality of methods.”)
Lefebvre Pa0036 discusses an example of throughput of the imagers using 20x magnification scan of a 15x15 tissue (taking 2 ½ to 3 minutes) and in doing so indicates that the throughput of the imager will be 10 to 24 slides per hour. In the case of the 24 per hour throughput, it matches the case where each scan of the tissue takes 2 ½ minutes. Accordingly, Lefebvre discloses capturing only a single image of the tissue.
Furthermore, an imager dedicated to a quick scan (understood as capturing a single image) also reinforces such understanding.

(3) direct transport of the at least one slide into the second imaging module after directing the first imaging module to capture only one image of the at least one slide, and 
(Lefebvre 0058, “…after imaging, a specimen may be transported by the transport module to the storage module. The specimen image may be examined, and if it is determined that further imaging is necessary, the specimen is retrieved from the storage module by the transport module and transported to the imager for imaging. Examination, imaging and interpretation of the sample may be continued until the system or diagnostician deems it to be complete. These repeated tests and examinations are referred to herein as iterative processing, testing or examination…”

Lefebvre Pa0078, “If a slide is positioned in front of the imager (imagers 308,310,312) and the imager is available, the plunger will push the slide into imager…”)

(4) in response to a request by a diagnostician or interpretation module for capturing images in addition to the image captured by the first imaging module, direct the second imaging module to capture multiple images of a portion of a specimen on the at least one slide,
(Lefebvre Pa0025, “…After a specimen, or group of specimens, is prepared
for examination, the specimen(s) may be examined and the data may be made available to a diagnostician and/or an optional interpretation module which automatically interprets the data (block 116)…”

Lefebvre 0058, “…after imaging, a specimen may be transported by the transport module to the storage module. The specimen image may be examined, and if it is determined that further imaging is necessary, the specimen is retrieved from the storage module by the transport module and transported to the imager for imaging. Examination, imaging and interpretation of the sample may be continued until the system or diagnostician deems it to be complete. These repeated tests and examinations are referred to herein as iterative processing, testing or examination…”

Lefebvre Pa0036, “For example, current commercially available slide imagers can perform a 20x magnification scan of a 15x 15 mm tissue in about 2 1/2 to 3 minutes. Higher resolution and z-stacking requirements can double that time. This equates to an 

Lefebvre Pa0056, “Imaging methods (quick-scan, 20x, 40x, z-stack, etc.) at imagers 308, 310, 312 can be pre-assigned to each slide according to a laboratory default or specific instructions from, for example, a pathologist. In the case of basket grouped
slides, in one embodiment, each of the slides would be assigned the same scanning method(s). Individual slides or the basket of slides may be assigned to one of imagers 308, 310, 312 based on the imagers availability or according to laboratory defined rules, such as dedicating one or more imagers to a specific scanning method ( e.g., quick-scan, 20x, 40x or z-stack) or a plurality of methods.”)
Lefebvre discloses z-stack imaging (understood as performing multiple image capturing at different focal lengths so as to produce a composite image having greater depth of field) as well as the quick scan, 20x, 40x which may be dedicated to one or more of the imagers. 

wherein the multiple images include images of a portion of the specimen to be taken at different focal distances to provide a z-stack of the portion of the specimen or a composite image of the portion of the specimens with a greater depth of field than the one image in a single plane captured by the first imaging module.
Lefebvre Pa0056, “Imaging methods (quick-scan, 20x, 40x, z-stack, etc.) at imagers 308, 310, 312 can be pre-assigned to each slide according to a laboratory default or specific instructions from, for example, a pathologist. In the case of basket grouped
slides, in one embodiment, each of the slides would be assigned the same scanning method(s). Individual slides or the basket of slides may be assigned to one of imagers 308, 310, 312 based on the imagers availability or according to laboratory defined rules, such as dedicating one or more imagers to a specific scanning method ( e.g., quick-scan, 20x, 40x or z-stack) or a plurality of methods.”)
Lefebvre discloses z-stack imaging (understood as performing multiple image capturing at different focal lengths so as to produce a composite image having greater depth of field) as well as the quick scan, 20x, 40x which may be dedicated to one or more of the imagers. 


Regarding the claim 4, Lefebvre teaches,
4.  The apparatus of claim 3, wherein the controller directs the first imaging module to capture an image of a specimen on a slide in a single plane. 
 (Lefebvre Pa0075, “Conveyor402 transports a slide to imagers 308,310, 312. Imagers 308, 310, 312 are, for example, digital imagers…”

Lefebvre Pa0056, “Imaging methods (quick-scan, 20x, 40x, z-stack, etc.) at imagers 308, 310, 312 can be pre-assigned to each slide according to a laboratory default or specific instructions from, for example, a pathologist.”)

Regarding the claim 7, Lefebvre teaches,
7.  The apparatus of claim 1, wherein the second imaging module comprises at least one image sensor (CCD), 
(Lefebvre Pa0026, “Image data may be created, such as using a digital imager including, for example, a CCD technology.”)

a computer (workstation 240/250 or controller 400) operable to direct an image capture by the at least one image sensor of a portion of a microscope slide and 
(Lefebver pa0045, “The work stations, such as diagnostician work stations 240 or other work stations, such as technician work stations 250 can have any desired structure, including computing systems serving as controllers in communication via communications infrastructure 200 with other processing stations or components of the system.”

Lefebvre Pa0063, “a control system may be connected to each of strainer module 304, coverslipper module 306, imagers 308,310, 312, storage module 314 and transport module 302 that may be used to transport a slide between imagers and the modules. FIGS. 4-9 describe controller 400 connected to each of the noted modules and imagers. In such case, instructions regarding the transfer and a data link may be established between the modules and imagers and the control system. In such case, controller 400 may control the transfer operations between stainer module 304 and coverslipper 

a display coupled to the computer and the computer is operable to display the image captured by the at least one sensor. 
(Lefebver pa0045, “The work stations, such as diagnostician work stations 240 or other work stations, such as technician work stations 250 can have any desired structure, including computing systems serving as controllers in communication via communications infrastructure 200 with other processing stations or components of the system.”

Lefebvre Pa0063, “a control system may be connected to each of strainer module 304, coverslipper module 306, imagers 308,310, 312, storage module 314 and transport module 302 that may be used to transport a slide between imagers and the modules. FIGS. 4-9 describe controller 400 connected to each of the noted modules and imagers. In such case, instructions regarding the transfer and a data link may be established between the modules and imagers and the control system. In such case, controller 400 may control the transfer operations between stainer module 304 and coverslipper module 306. Controller 400 may also control (e.g., direct operation of) the various other modules and imagers as well as control slides relative to the modules and imagers.”)
See also Fig. 4 illustrating a display of a controller 400.

Regarding the claim 9, Lefebvre teaches,
9.  The apparatus of claim 1, wherein the controller is operable to direct transport of the at least one slide by the transport module from the first imaging module to storage. 
(Lefebvre Pa0037, “It is further contemplated that after a specimen is imaged by imager 230, the specimen slide may be transported along material path 205 to storage module 202. The slide may be stored in storage module 202 for future testing and/or examination.”)
 

10.  The apparatus of claim 9, wherein the controller is operable to direct transport of the at least slide by the transport module from storage to the second imaging module. 
(Lefebvre Pa0058, “…Upon completion of imaging, the slide may be transported by transport module 302 from imager 308, 310 or 312 to storage module 314. The image may be communicated to a diagnostician, for example a pathologist, for immediate examination. Via a computer (e.g., a personal computer), the pathologist can then examine an image of a sample on a slide for viewing and recall a slide for more imaging work if desired…”)
It is foreseen that an imager that is different from the original imager may be used when performing more imaging according to the direction of the diagnostician.


Regarding the claims 11, 12, 14, 17, they recite elements that are at least included in the claims 1, 10, 4, 7 above respectively, but in a method form rather than an apparatus form. Therefore, the rationale for the rejection of the claims 1, 10, 4, 7 applies equally as well to the claims 11, 12, 14, 17respectively. 

Regarding the claim 19, Lefebvre teaches,
19. The method of claim 11, further comprising capturing by the second imaging module of an image of the specimen.
(Lefebvre Pa0075, “Conveyor402 transports a slide to imagers 308,310, 312. Imagers 308, 310, 312 are, for example, digital imagers…”

Lefebvre Pa0056, “Imaging methods (quick-scan, 20x, 40x, z-stack, etc.) at imagers 308, 310, 312 can be pre-assigned to each slide according to a laboratory default or specific instructions from, for example, a pathologist.”)


Regarding the claim 20, Lefebvre discloses, 
20.  The method of claim 19, wherein after capturing by the second imaging module of an image of the specimen, transporting the at least one slide to a storage module. 
(Lefebvre Pa0058, “…Upon completion of imaging, the slide may be transported by transport module 302 from imager 308, 310 or 312 to storage module 314. The image may be communicated to a diagnostician, for example a pathologist, for immediate examination. Via a computer (e.g., a personal computer), the pathologist can then examine an image of a sample on a slide for viewing and recall a slide for more imaging work if desired…”)
It is foreseen that an imager that is different from the original imager may be used when performing more imaging according to the direction of the diagnostician. 

Regarding the claims 21, 22, 24-27 they recite elements that are at least included in the claims 1, 10, 4-7 and 8 above respectively, but in a machine-readable medium form rather than an apparatus form. Therefore, the rationale for the rejection of the claims 1, 10, 4-7 applies equally as well to the claims 21, 22, 24-27 respectively. 

Regarding the claim 29, Lefebvre teaches,
29.  The machine-readable medium of claim 27, wherein the program instructions 
cause the controller to perform a method further comprising delivering the at 
least one slide to a storage module after the image capture at the second 
imaging module.
(Lefebvre Pa0058, “…Upon completion of imaging, the slide may be transported by transport module 302 from imager 308, 310 or 312 to storage module 314. The image may be communicated to a diagnostician, for example a pathologist, for immediate examination. Via a computer (e.g., a personal computer), the pathologist can then examine an image of a sample on a slide for viewing and recall a slide for more imaging work if desired…”)
. 


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 3, 8, 13, 18, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre.
Note:

Brackets (“[ ]”) indicate claim element not necessarily disclosed by the reference.

Regarding the claim 3, Lefebvre discloses the invention substantially as claimed as mentioned above for the claim 1.
Lefebvre discloses,    
3.  The apparatus of claim 1, wherein the controller directs the first imaging module to capture an image of an … area of a specimen on a slide. 
(Lefebvre Pa0056, “Imaging methods (quick-scan, 20x, 40x, z-stack, etc.) at imagers 308, 310, 312 can be pre-assigned to each slide according to a laboratory default or specific instructions from, for example, a pathologist.”

Lefebvre Pa0038, “Once the specimen is ready for imaging, at least one image of the material specimen is obtained by imager 230. The imaging protocol for each slide which is to be followed by imager 230 may be flexible and can be defined at any time by, for example, the diagnostician (e.g., pathologist). In this aspect, the diagnostician can have real time control of the imaging process remotely. For example, a pathologist may examine an image and determine that additional images of the slide are necessary. Representatively, the pathologist may determine that images at a different magnification are necessary or that the imager should focus deeper into a tissue area….”)

Lefebvre does not specifically disclose,
…capture an image of an entire area of a specimen…

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to capture an entire area of the specimen when performing imaging in Lefebvre.


Regarding the claim 8, Lefebvre discloses the invention substantially as claimed as mentioned above for the claim 1 and 7.
Lefebvre discloses,
8.  The apparatus of claim 7, wherein the computer is operable to display the image captured… 
(Lefebver pa0045, “The work stations, such as diagnostician work stations 240 or other work stations, such as technician work stations 250 can have any desired structure, including computing systems serving as controllers in communication via communications infrastructure 200 with other processing stations or components of the system.”

Lefebvre Pa0063, “a control system may be connected to each of strainer module 304, coverslipper module 306, imagers 308,310, 312, storage module 314 and transport module 302 that may be used to transport a slide between imagers and the modules. FIGS. 4-9 describe controller 400 connected to each of the noted modules and imagers. In such case, instructions regarding the transfer and a data link may be established between the modules and imagers and the control system. In such case, controller 400 may control the transfer operations between stainer module 304 and coverslipper module 306. Controller 400 may also control (e.g., direct operation of) the various other modules and imagers as well as control slides relative to the modules and imagers.”)

Lefebvre does not specifically disclose,
…display the image captured without saving an image.

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to display the captured image without saving the image when performing imaging in Lefebvre.
One would be motivated as the displaying of an image without saving the image would be necessary when there may be shortage of storage space or so as to more efficiently use the available storage space.

Regarding the claims 13 and 18, they recite elements that are at least included in the claims 3 and 8 above respectively, but in a method form rather than an apparatus form. Therefore, the rationale for the rejection of the claims 3 and 8 applies equally as well to the claims 13 and 18 respectively. 

Regarding the claims 23 and 28, they recite elements that are at least included in the claims 3 and 8 above respectively, but in a machine-readable medium form rather than an apparatus form. Therefore, the rationale for the rejection of the claims 3 and 8 applies equally as well to the claims 23 and 28 respectively. 
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE N NOH/
Examiner, Art Unit 2481